Vanderburgh, J.
This action was brought to recover damages for personal injuries alleged to have been suffered by plaintiff through the negligence of defendant in the management of one of its -cars *414upon which plaintiff was a passenger, and while she was in the act of alighting therefrom. The issues were tried before a jury, and submitted to them upon the testimony introduced in behalf of the respective parties. A new trial was granted by the court, on the ground that the verdict was not justified by the evidence.
It is not important to review the testimony in detail. It is sufficient to say that we have carefully considered it after argument by counsel, and are of the opinion that a new trial on this ground was fairly within the discretion of the trial court, under the rule governing such cases, as laid down and followed in numerous decisions in this court. Hicks v. Stone, 13 Minn. 398, (434;) Rheiner v. Stillwater Street Ry. Co., 29 Minn. 147; Fox v. Burke, 29 Minn. 171; Pratt v. Pioneer Press Co., 30 Minn. 41; Wilcox v. Landberg, 30 Minn. 93; Young v. Davis, 30 Minn. 293; Carlson v. Small, 32 Minn. 439; Clapp v. Minn, & St. L. Ry. Co., 33 Minn. 22.
Order affirmed.